Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Therl Taylor appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaint, its order denying his Fed.R.Civ.P. 59(e) motion, and the magistrate judge’s order denying as moot his discovery motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Taylor v. Amason, No. 2:13-cv-03449-RMG (D.S.C. Sept. 28, 2015; Oct. 14, 2015; Nov. 18, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.